OPINION
Opinion by
Justice FRANCIS.
In this original mandamus proceeding, relator asserts the trial court abused its discretion by appointing an auditor to conduct discovery in the underlying lawsuit and granting that auditor overly broad authority in regards to the auditor’s duties. The facts and issues are well known to the parties, so we need not recount them herein. Based on the record before us, we conclude relator has not shown it is entitled to the relief requested. See Tex. R.App. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.1992) (orig. proceeding). We deny relator’s petition for writ of mandamus.